          Case 1:18-cv-02470-CJN Document 5 Filed 11/13/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                     )
 AMERICAN OVERSIGHT                  )
                                     )
                          Plaintiff, )
                                     )
 v.                                  )                    Case No. 18-cv-2470 (APM)
                                     )
 FEDERAL EMERGENCY MANAGEMENT        )
 AGENCY                              )
                                     )
                         Defendant. )
                                     )


                        NOTICE OF FILING PROOF OF SERVICE

       Plaintiff American Oversight, through undersigned counsel, respectfully submits the

attached Declaration of Service as proof that service of process has been effected on the

U.S. Attorney for the District of Columbia, the U.S. Attorney General, and Defendant Federal

Emergency Management Agency in the above-captioned matter.


Dated: November 13, 2018                             Respectfully submitted,

                                                     /s/ Katherine M. Anthony
                                                     Katherine M. Anthony
                                                     MA Bar No. 685150*
                                                     (admitted pro hac vice)

                                                     /s/ Austin R. Evers
                                                     Austin R. Evers
                                                     D.C. Bar No. 1006999

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 897-3918
                                                     katherine.anthony@americanoversight.org
                                                     austin.evers@americanoversight.org
Case 1:18-cv-02470-CJN Document 5 Filed 11/13/18 Page 2 of 4



                                 *Member of the MA bar only; practicing in
                                 the District of Columbia under the
                                 supervision of members of the D.C. Bar
                                 while application for D.C. Bar membership
                                 is pending.

                                 Counsel for Plaintiff




                             2
            Case 1:18-cv-02470-CJN Document 5 Filed 11/13/18 Page 3 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                     )
 AMERICAN OVERSIGHT                  )
                                     )
                          Plaintiff, )
                                     )
 v.                                  )                    Case No. 18-cv-2470 (APM)
                                     )
 FEDERAL EMERGENCY MANAGEMENT        )
 AGENCY                              )
                                     )
                         Defendant. )
                                     )


                               DECLARATION OF SERVICE

       I, CLAY M. GOODE, hereby declare as follows:

       1.      I am employed as Paralegal at American Oversight.

       2.      On October 26, 2018, American Oversight initiated the above-captioned matter in

the U.S. District Court for the District of Columbia. On October 31, 2018, the Court issued

signed summonses for service, and on November 1, 2018, I served the summonses and copies of

the complaint on the U.S. Attorney for the District of Columbia, the U.S. Attorney General, and

the Federal Emergency Management Agency. Service was effected by hand delivery on the U.S.

Attorney for the District of Columbia and by Certified U.S. Mail, First-Class, return-receipt

requested on the U.S. Attorney General and the Federal Emergency Management Agency.

       3.      On November 1, 2018, I served the U.S. Attorney for the District of Columbia by

hand delivery made to paralegal Cynthia Parker at the Civil Division of the U.S. Attorney’s

Office on the fourth floor of 501 Third Street NW, Washington, DC.

       4.      According to USPS Tracking, service of process was effected on the U.S.

Attorney General at 950 Pennsylvania Avenue NW, Washington, DC 20530 on November 5,
             Case 1:18-cv-02470-CJN Document 5 Filed 11/13/18 Page 4 of 4



2018. True and correct copies of the Certified Mail Receipt and the USPS Tracking Results

demonstrating service on the U.S. Attorney General are attached in Exhibit A.

        5.      According to USPS Tracking, service of process was effected on Defendant

Federal Emergency Management Agency at 500 C Street SW, Washington, DC 20472 on

November 5, 2018. True and correct copies of the Certified Mail Receipt and the USPS Tracking

Results demonstrating service on U.S. Customs and Border Protection are attached in Exhibit A.

        6.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.




Dated: November 13, 2018
                                                             Clay M. Goode




                                                 4
